DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-15 and 17-25 are allowed.
Regarding claim 14, the closest prior art is Olvera US 2014/0245892. Olvera teaches a system of Fig 1 for the removal of a flux in a gas stream and a single scrubber chamber. The gas is withdrawn via section 16 and is stored in tank 8. The gas does not interact with the rinse agent after being withdrawn. The modification would not have been obvious because the withdrawn gas is intended to be isolated from the scrubber system and stored. No prior art, alone or in combination, teaches all the limitations of claim 14. 
Claims 15 and 17-25 depend upon claim 14.

Response to Arguments
Applicant argues in the response filed 1 Sep. 2021 that the claim amendments should be entered.
Examiner agrees. Examiner enters the claim amendments to clarify the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776